Order entered September 9, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00845-CR

                            FELTNER DEAN HUNT, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F18-75195-R

                                           ORDER
       Before the Court is appellant’s September 5, 2018 motion for extension of time to file his

brief. We GRANT the motion to the extent we ORDER appellant’s brief due on or before

October 7, 2019.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE